DETAILED ACTION
Claims 1-17 and 20 are under current consideration. Note that claims 18 and 19 have been withdrawn from consideration; see the objection below.
The elected invention is Group I, claims 1-20 and the elected species are the combination of a gene that encodes a tail fiber structural protein responsible for binding a bacterial cell receptor and a gene that encodes a chaperone protein needed for folding of one or more regions of a tail fiber structural protein, the genus Punalikevirus and the species Enterobacteria bacteriophage P1.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/2022.
Applicant’s election without traverse of Group I and elected species in the reply filed on 3/8/2022 is acknowledged.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
See para. 78 of the specification.
Claim Objections
Claims 18 and 19 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claim 4, line 2 for the recitation: “bacteriophage phage”.
This appears to be a typographical error. 
See claim 12 directed to (in part): the platform of claim 11, wherein the Myoviridae lysogen comprises a nucleic acid sequence of SEQ ID NO: 97. 
The instant specification indicates that this sequence encodes a tail fiber deficient (bald) packaging line harboring a spectinomycin resistance cassette in place of the s and u genes which is induced to express recombineering machinery; see para. 41 of the specification. Para. 41 also provides that the recombineering machinery integrate the new tail fiber operon in place of the spectinomycin resistance cassette region to generate the new chromosomal packaging line able to produce tail fiber endowed Smarticles.
Thus, the bald Smarticles chassis is an intermediate structure, comprising a different sequence when compared to the claimed invention of instant claim 1. Also see Figure 3 of the instant specification.
The Office finds the phrase “a nucleic acid sequence of SEQ ID NO: 97” of the claim unclear in scope for such phrase may be interpreted as merely a commonly occurring dinucleotide or trinucleotide sequence, such as, “cg” or “gt”, or a start codon.
The Office suggests amending the claims so that a person of ordinary skill in the art be able to interpret the metes and bounds of the claim in view of the above phrase.
Given the lack of clarity, claim 12 will not be searched.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 13, 14 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (Applied and Environmental Microbiology, 2008-cited by the IDS).
	The claims are directed to (in part): A bacteriophage tail fiber replacement platform comprising: a bacteriophage lysogen from the family Myoviridae (Myoviridae lysogen) that contains a genetic disruption that prevents the expression of one or more genes that are critical for the production of tail fibers native to the Myoviridae lysogen, wherein said one or more genes are selected from a gene that encodes a tail fiber structural protein responsible for binding a bacteria cell receptor, a gene that encodes a chaperone protein needed for folding of one or more regions
of a tail fiber structural protein, a gene that encodes a protein required for attaching the tail fiber structural protein to a tail, or any combination of these genes; and
a complementary nucleic acid molecule comprising one or more genes selected from a gene that encodes a tail fiber structural protein responsible for binding a bacteria cell receptor, a gene that encodes a chaperone protein needed for folding of one or more regions of a tail fiber structural protein, a gene that encodes a protein required for attaching the tail fiber structural protein to a tail, or any combination of these genes wherein the complementary nucleic acid complements the genetic disruption of the Myoviridae lysogen whereby functional tail fibers are produced; see claim 1.
Williams teaches the retargeting of R-type pyocins to generate novel bacterial protein complexes; see title. See introduction wherein the author describes the R-type pyocins as resembling the Myoviridae family. See p. 3871, col. 2 for teaching the incorporation of R1, R3, R4 and R5 tail fibers into the R2 pyocin particle, using the deletion strain PAO1 Δprf15 of Figure 2; see instant claims 7 and 14. As a single example, see p. 3872, col. 1 wherein the author teaches that the incorporation of the R5 prf15 gene encoding the tail fiber produced no active pyocin particles, unless the R5 chaperone gene was co-expressed with the R5 prf15 gene. See p. 3872, col. 1 which provides that the C-terminal portion of the R5 tail fiber and its cognate chaperone have both diverged considerably from those of R2. The author also describes incorporating the PS17 tail fiber in pyocin particles leading to a novel spectrum, wherein active pyocin particles were produced only by constructs that included the PS17 chaperone gene; see p. 3872, col. 1. See p. 3873 which describes using the tail fiber and chaperone genes of P2 and Y. pestis-specific pyocin in the deletion strain PAO1 Δprf15 wherein the tail fibers were swapped or chimeric tail fibers were engineered. See p. 3869-3870 for describing selecting integrants (single-crossover events) with gentamicin and the expression plasmids comprising complementary genes encoding the tail fiber and chaperone; see instant claims 13 and 16.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6, 8-11, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (Applied and Environmental Microbiology, 2008-cited by the IDS) as applied to claims 1, 5, 7, 13, 14 and 16 above, and further in view of Lobocka et al. (J. Bacteriology, 2004-cited by the IDS) and Rey (US Patent 9388453-see attached form 892).
The claims are further directed to (in part): the platform of claim 1, wherein the Myoviridae lysogen is from the Punalikevirus genus and wherein the Myoviridae lysogen is bacteriophage P1 (claims 2, 3, 6 and 8); wherein the one or more mutation or deletion is in any one of the P1 bacteriophage genes s, s’, u, u’ and r  (claims 9 and 10); wherein the genetic disruption on the Myoviridae lysogen further comprises the insertion of a gene coding for a selectable marker that disrupts the expression of any one of the P1 bacteriophage genes s, s’, u, u’ and r (claim 11); wherein the complementary nucleic acid molecule is integrated into the Myoviridae lysogen at a site other than the site of genetic disruption (claim 15); and, wherein the Myoviridae lysogen contains a further disruption in one of more packaging genes that are involved in packaging the genome of the Myoviridae lysogen (claim 17).
Lobocka describes the genome of the bacteriophage P1; see whole document, including Figure 1, p. 7035 depicting the tail fiber and packaging genes. See p. 7058 which discloses the genes of P1 that determine tail fibers and the specificity of P1 adsorption to different hosts. The author teaches that a tail fiber operon consists of genes R, S and U which are transcribed from the late promoter, LPS; see p. 7058, col. 1.  
Rey describes non-replicative transduction particles and transduction particle-based reporter systems using P1 phage; see title and col. 3, lines 24+ as well as instant claims 2-4, 6 and 8. See col. 2, lines 65+ to col. 3 for disclosing the following: a bacterial cell packaging system for packaging a reporter nucleic acid molecule into a non-replicative transduction particle, wherein said bacterial cell comprises a lysogenized bacteriophage gene lacking a bacteriophage gene encoding a packaging initiation site sequence, wherein detection of said gene prevents packaging of a bacteriophage nucleic acid molecule into said non-replicative transduction particle; and a reporter nucleic acid molecule comprising a second bacteriophage gene, wherein said second bacteriophage gene encodes a packaging initiation site sequence and facilitates the packaging a replica of said reporter nucleic acid molecule into said non-replicative transduction particle, wherein said second bacteriophage gene is capable of expressing a protein that is encoded by said gene, wherein said replica of said reporter nucleic acid molecule forms a replicon amenable to packaging into said non-replicative transduction particle; see claim 17. Also see abstract for teaching that a selectable marker may be used for detecting target genes or cells, and such marker includes ampC, tet(M), CAT and erm; see col. 4, lines 5+.
It would have been obvious for one of ordinary skill in the art at the time of the invention to combine the teachings above and use P1 phage as the Myoviridiae lysogen as a substitute in the method described by Williams. One would have been motivated to do so for the advantage of redirecting the binding activity of the resulting recombinant P1 phage as function of the heterologous tail fiber and chaperone. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to further incorporate a gene encoding a selectable marker along with the complementary nucleic acid molecule. One would have been motivated to do so for the advantage of detecting the complementary nucleic acid molecule, if successfully incorporated and present. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to integrate the complementary nucleic acid molecule into the Myoviridae lysogen at a site other than the site of the genetic disruption. One would have been motivated to do so for the advantage of using other promoters that may be present in the genome for optimization, including using promoters leading to higher expression or using a late or early promoter.
It would have been obvious for one of ordinary skill in the art at the time of the invention to disrupt one or more packaging genes involved in packaging the genome of the Myoviridae lysogen as taught by Rey. One would have been motivated to do so for the advantage of packaging reporter nucleic acid molecules into non-replicative transduction particles wherein the reporter nucleic acid molecules comprise reporter molecules.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known and commonly used; for example, the genome of the P1 phage has been characterized as shown by Lobocka, including the tail fiber operon and different promoters, the use of selectable markers is known in the prior art, Williams describes tail fiber and chaperone swapping and the optimization thereof via engineering chimeric tail fibers, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
Allowable Subject Matter
Claim 20 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648